                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

UNITED STATES OF AMERCIA                              )
                                                      )     UNDER SEAL
        v.                                            )
                                                      )     Case No. 1:21-mj-276
THOMAS JOSEPH MINNEHAN                                )
                                                      )
       Defendant.                                     )

                            AFFIDAVIT IN SUPPORT OF A
                    CRIMINAL COMPLAINT AND ARREST WARRANTS

       I, Tre’ M. Smith, Special Agent of the Drug Enforcement Administration ("DEA"),

Washington Division Office ("WDO"), Washington, DC, being duly sworn, depose and state the

following:

                                      INTRODUCTION

       1.      This affidavit is being submitted in support of a criminal complaint charging

THOMAS JOSEPH MINNEHAN (hereinafter, “MINNEHAN”) with conspiracy to distribute fifty

(50) grams or more of methamphetamine, a Schedule II controlled substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 846.

       2.      I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code Section, 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests.

       3.      I have been a Special Agent ("SA") with the DEA since April 2019. I am currently

assigned to Enforcement Group Forty-two at the Washington Division Office, located in the

District of Columbia. While with the DEA, I have investigated and assisted in the investigation
of many narcotics traffickers and possessors. I have previously participated in investigations

which have led to the arrest and conviction of narcotics dealers and money launderers.

       4.      Since 2019, I have received training and experience in interviewing and

interrogation techniques, arrest procedures, search warrant applications, surveillance, undercover

operations, operations involving cooperating sources, and a variety of other investigative tools

available to law enforcement officers. In the course of my training and experience I have become

familiar with the methods and techniques associated with the distribution of narcotics, the

laundering of proceeds derived from the sale of narcotics, and the organization of drug

conspiracies. In the course of conducting these investigations, I have been involved in the use of

the following investigative techniques, among others: interviewing informants and cooperating

sources; conducting physical surveillance; conducting short-term and long-term undercover

operations, including reverse undercover operations; consensual monitoring and recording of both

telephonic and non-telephonic communications; analyzing telephone pen register and caller

identification data; conducting court-authorized electronic surveillance; preparing and executing

search warrants which have led to seizures of narcotics, firearms, contraband, and drug related

assets; and analysis of financial documents and records.

       5.      The facts and information contained in this affidavit are based upon my personal

knowledge of the investigation and information obtained from other state and federal law

enforcement officers. All observations not personally made by me were relayed to me by the

individuals who made them or are based on my review of reports, documents, and other physical

evidence obtained during the course of this investigation.




                                                2
        6.     This affidavit contains information necessary to support probable cause. The

information contained in this affidavit is not intended to include each and every fact and matter

observed by me or known to the government.

                                           Confidential Sources

        7.     During the course of this investigation, investigators have used three (3)

cooperating sources (hereinafter, “CS-1” through “CS-3”). For purposes of this affidavit, all

cooperating sources will be referred to in the masculine gender regardless of their true gender. The

information provided by all of the cooperating sources has been corroborated by consensually

monitored telephone calls, text messages, and other means, when available. To my knowledge,

none of the information provided by any cooperating sources has proved to be false, misleading,

or inaccurate in any material respect.


        8.     CS-1 started cooperating with law enforcement in 2019. CS-1 is an admitted drug

user and has convictions for, driving under the influence of alcohol, identity theft, petit larceny,

probation violation, and unlawful use of a computer. CS-1 cooperated with law enforcement in

hopes of consideration on a potential state drug possession charge. CS-1 has provided information

to law enforcement that has been independently corroborated through law enforcement

surveillance and the review of downloaded phone content. Based on the foregoing, I consider CS-

1 reliable.


        9.     CS-2 started cooperating with law enforcement in 2020. CS-2 is an admitted drug

user and has no prior criminal history. CS-2 is cooperating with law enforcement in hopes of

receiving credit for cooperation on a pending local drug trafficking charge in the Arlington County.

CS-2 has provided information to law enforcement that has been independently corroborated



                                                 3
through law enforcement surveillance and the review of downloaded phone content. Based on

the foregoing, I consider CS-2 reliable.


       10.     CS-3 started cooperating with law enforcement in 2019. CS-3 is an admitted drug

user and has no prior criminal history. CS-3 is cooperating with law enforcement in hopes of

receiving credit for cooperation on a pending federal drug trafficking charge in the Eastern District

of Virginia. CS-3 has provided information to law enforcement that has been independently

corroborated through law enforcement surveillance and the review of downloaded phone content.

Based on the foregoing, I consider CS-3 reliable.


                                            PROBABLE CAUSE

       A.      Background of the Investigation

       11.     In or around July 2019, law enforcement officers obtained information that

MINNEHAN was distributing quantities of methamphetamine throughout the Northern Virginia

region. In the Fall of 2020, MINNEHAN was observed moving into the address of 506 South 24th

Street, Arlington, Virginia (hereinafter, “SUSPECT RESIDENCE-1”), which is located within the

Eastern District of Virginia.


       B.      Historical Information provided by CS-1

       12.     On or about July 2019, law enforcement located a wanted subject at his apartment

in Arlington County, Virginia. Small quantities of suspected crystal methamphetamine and

Gamma-Hydroxybutyric acid (GHB) were located in that subject’s residence during a consent

search. The subject—CS-1—agreed to cooperate with law enforcement in hopes of consideration

on a possible drug possession charge. During an interview, CS-1 admitted to being supplied with

quantities of crystal methamphetamine by MINNEHAN.


                                                 4
       C.      Controlled purchase of methamphetamine on July 30, 2019

       13.     On or about July 30, 2019, under the direction and supervision of law enforcement,

CS-1 made a controlled purchase of a quantity of suspected crystal methamphetamine from

MINNEHAN in Arlington, Virginia, within the Eastern District of Virginia. CS-1 arranged this

purchase by communicating with MINNEHAN via his cell phone. Prior to, and following, the

controlled purchase, CS-1 was searched for contraband and currency with negative results. Law

enforcement conducted surveillance of the arranged meeting location.              CS-1 met with

MINNEHAN inside of the MINNEHAN’S vehicle to conduct the transaction. According to CS-

1, MINNEHAN provided him with the methamphetamine which was subsequently turned over to

law enforcement. This controlled purchase was observed by law enforcement and monitored via

a listening device. Law enforcement performed a preliminary field-test which resulted in a positive

response for methamphetamine, and the weight of the methamphetamine purchased from

MINNEHAN was approximately eight (8) grams.

       D.      Law enforcement seizure of methamphetamine in December 2020

       14.     In December 2020, in Arlington, Virginia, law enforcement conducted surveillance

at SUSPECT RESIDENCE-1. Law enforcement had learned that this was an “Airbnb” rental

property that was being rented by MINNEHAN. Law enforcement detained a subject—CS-2—

during a traffic stop during which law enforcement seized a quantity of suspected

methamphetamine after the subject was observed leaving SUSPECT RESIDENCE-1. Laboratory

testing of the substance at the DEA Mid-Atlantic Laboratory confirmed that it had a net weight of

37.231 grams of which 36.846 grams were actual methamphetamine.

       E.      Historical information provided by CS-2

       15.     CS-2 agreed to cooperate with law enforcement and identified MINNEHAN as the

                                                5
source of supply for the methamphetamine seized from CS-2 in December 2020. CS-2 told law

enforcement that he arrived at MINNEHAN’s residence several nights prior to the stop by law

enforcement, and while staying with MINNEHAN he observed MINNEHAN with approximately

ten (10) ounces of suspected methamphetamine.       Further, CS-2 told law enforcement that

MINNEHAN had directed CS-2 to deliver a wallet and the quantity of methamphetamine seized

from CS-2 in December 2020 to a subject with the first named “Chris” in Prince William County,

Virginia. While staying with MINNEHAN, CS-2 informed that he had made other similar

deliveries of methamphetamine to other co-conspirators in Virginia on at least four (4) other

occasions on behalf of MINNEHAN. CS-2 informed law enforcement that MINNEHAN supplied

CS-2 with methamphetamine in exchange for CS-2 delivering quantities of methamphetamine to

other individuals.

       F.       Communications between CS-2 and MINNEHAN

       16.      During the encounter with law enforcement in December 2020, CS-2 consented to

a search of his cellular phone. This revealed communications corroborating CS-2’s statements

that he was communicating with MINNEHAN to distribute methamphetamine.                   CS-2

communicated with MINNEHAN on Threema, which is an encrypted phone messaging

application. The following table identifies communications between CS-2 and MINNEHAN

regarding the purchase of methamphetamine.

             DATE                FROM                              MESSAGE

            12/22/20           MINNEHAN            Chris is enroute to grab his wallet

            12/22/20           MINNEHAN            Hey

            12/22/20           MINNEHAN            How close are you to Chris?

            12/22/20               CS-2            Not


                                              6
         12/22/20              MINNEHAN            He just called me

         12/22/20              MINNEHAN            Wya?

         12/22/20              MINNEHAN            What happened?




       17.     Through my knowledge of this investigation and discussions with CS-2, I believe

that during the above exchange, MINNEHAN advised CS-2 that “Chris” is going to meet CS-2 for

the purpose of obtaining the previously discussed wallet and quantity of methamphetamine that

was ultimately seized from CS-2 by law enforcement. This exchange occurred near the time of

the law enforcement stop of CS-2, and in the exchange MINNEHAN is questioning CS-2’s

whereabouts. A wallet with the identification an individual with the first name of “Chris” was

located during the stop of CS-2.

       G.      Historical Information provided by CS-3

       18.     In late 2019, a subject—CS-3—was arrested and agreed to plead guilty to federal

drug trafficking charges in the Eastern District of Virginia. During interviews, CS-3 identified

MINNEHAN as a distributor of crystal methamphetamine in the Eastern District of Virginia and

elsewhere. CS-3 also was aware that MINNEHAN was traveling to Georgia to purchase large

quantities of crystal methamphetamine for further distribution. CS-3 identified 202-534-7049 as

a phone number being utilized by MINNEHAN.

       H.      Controlled Purchase of methamphetamine on January 7, 2021

       18.     On or about January 7, 2021, under the direction and supervision of law

enforcement, CS-3 made a controlled purchase of a quantity of suspected methamphetamine from

MINNEHAN in Arlington, Virginia, within the Eastern District of Virginia. Both before and after

the controlled purchase, law enforcement searched CS-3 for contraband with negative results. Law

                                               7
enforcement conducted surveillance of the arranged meeting location.          CS-3 met with

MINNEHAN inside of SUSPECT RESIDENCE-1 to conduct the transaction. According to CS-

3, MINNEHAN provided him with the methamphetamine that he later provided to law

enforcement. This controlled purchase was audio recorded, and I can confirm the recording

corroborates CS-3’s statements. Laboratory testing of the substance at the DEA Mid-Atlantic

Laboratory confirmed that it had a net weight of 28.48 grams of which 23.35 grams were actual

methamphetamine.

       19.    CS-3 provided law enforcement text messages that were exchanged through

Threema where MINNEHAN arranged the January 7, 2021 transaction, which read as follows:

        DATE          FROM                                  MESSAGE
       01/06/21     MINNEHAN        Give me a idea of what time it’s going to be and then just
                                    confirm that day off
       01/06/21     MINNEHAN        *day of
       01/06/21     MINNEHAN        That way I can be sure to be somewhere accessible
       01/06/21        CS-3         Ok cool. Well I’ll be working right by pentagon city mall.
                                    Gotta be at work around 12:30/1pm. Meeting around
                                    there somewhere would work?
       01/06/21         CS-3        Also how much you running me for an o…probably
                                    should have asked that earlier. Lol
       01/06/21     MINNEHAN        506 24th St S, Arlington
       01/06/21     MINNEHAN        Is that close enough?
       01/06/21     MINNEHAN        And $800
       01/06/21        CS-3         Gotcha. Yeah that would be super. Ok cool
       01/06/21        CS-3         I’ll hit you in the morning when I leave home
       01/06/21     MINNEHAN        Ok
       01/06/21     MINNEHAN        It’s good too
       01/06/21     MINNEHAN        Bottled at the source
       01/06/21     MINNEHAN        None of that pesky cut to deal with
       01/06/21     MINNEHAN        Just pure spring water
       01/06/21        CS-3         Well I’m sure they’ll be pleased (smiley face). Don’t
                                    really matter to me as I don’t do that anymore. Just
                                    helping out a friend in need.
       01/06/21     MINNEHAN        If u want bring me some acetone and I’ll ensure you get a
                                    beautiful bag. It doesn’t need the wash tho
       01/06/21     MINNEHAN        We realize a 0%loss after drying/weighing
       01/06/21        CS-3         Nah I trust you. No wash needed.

                                             8
       01/06/21         CS-3         I gotta be quick anyway. You’re sweet to offer.


       20.    Based on your affiant’s training and experience and information provided by CS-

3, during this exchange, MINNEHAN quotes a price of $800 for an ounce of methamphetamine.

When CS-2 refers to an “o”, this is known to be common drug slang for an ounce (28 grams).

Also, your affiant knows from training and experience that acetone is commonly used by

methamphetamine traffickers and users to “clean” adulterants from crystal methamphetamine.

       I.     Controlled purchase of methamphetamine on March 12, 2021

       21.    On or about March 12, 2021, under the direction and supervision of law

enforcement, CS-3 made a controlled purchase of approximately two (2) ounces of suspected

methamphetamine from MINNEHAN in Arlington, Virginia, within the Eastern District of

Virginia. Both before and after the controlled purchase, law enforcement searched CS-3 for

contraband with negative results. Law enforcement conducted surveillance of the arranged

meeting location. CS-3 met with MINNEHAN inside of SUSPECT RESIDENCE-1 to conduct

the transaction. According to CS-3, MINNEHAN provided him with the methamphetamine that

he later provided to law enforcement. CS-3 stated that during the transaction, he observed

approximately a half (1/2) pound of suspected methamphetamine in MINNEHAN’s room along

with a gun case. MINNEHAN told CS-3 that he had just purchased a new gun. This controlled

purchase was audio recorded, and I can confirm the recording corroborates CS-3’s statements.

Laboratory testing of the substance at the DEA Mid-Atlantic Laboratory confirmed that it had a

net weight of 56.64 grams of which 52.67 grams were actual methamphetamine.

       J.     Subscriber records obtained from Sprint for phone number 202-534-7049

       21.    Law enforcement obtained subscriber information from Sprint for 202-534-749, the

phone number identified as being used by MINNEHAN. According to these records, this number
                                              9
is subscribed to “Thomas MINNEHAN.”

       K.      Law enforcement seizure of methamphetamine on May 24, 2021

       22.     During the week of May 16, 2021, CS-3 provided information that MINNEHAN

was preparing to travel to Atlanta, Georgia to obtain a large quantity of crystal methamphetamine.

CS-3 also informed law enforcement that MINNEHAN had moved from SUBJECT RESIDENCE-

1 to 5840 Cameron Run Terrace #244, Alexandria, Virginia. Between May 21, 2021, and May

24, 2021, law enforcement monitored cell-site data and E-911 phase II data (“cell phone location

data”), obtained via a state search warrant issued in Arlington, Virginia, for the cellular phone of

MINNEHAN. On May 21, 2021 and May 22, 2021, the cell phone location data showed that the

cell phone of MINNEHAN travelled from Northern Virginia to the Atlanta, Georgia area. On May

23, 2021 and May 24, 2021, the cell phone location data showed that the cell phone travelled from

the Atlanta, Georgia area back to Northern Virginia.

       23.     On May 24, 2021, in Fairfax County, Virginia, law enforcement executed a Fairfax

County search warrant on a vehicle operated by MINNEHAN upon his return from the Atlanta,

Georgia area. At the time of execution, MINNEHAN was the sole occupant of the vehicle. During

the search, law enforcement seized approximately six (6) pounds of suspected crystal

methamphetamine, digital scales and a Smith and Wesson handgun. Law enforcement performed

a preliminary field-test on the suspected methamphetamine, which resulted in a positive response

for methamphetamine.

       24.     Following the stop, law enforcement executed a Fairfax County search warrant at

MINNEHAN’s residence located at 5840 Cameron Run Terrace #224, Alexandria, Virginia,

located within the Eastern District of Virginia, which resulted in the seizure of approximately two

(2) ounces of suspected crystal methamphetamine and three (3) additional handguns.



                                                10
                                                       CONCLUSION

         25.      Based upon the foregoing, I believe probable cause exists that from in and around

2019 to May 2021, within the Eastern District of Virginia and elsewhere, THOMAS

JOSEPH MINNEHAN did unlawfully, knowingly, and intentionally combine, conspire,

confederate, and agree with others, both known and unknown, to unlawfully, knowingly, and

intentionally distribute fifty (50) grams or more of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(a)(1) and 846.




                                                                    _______________________
                                                                    Tre’ M. Smith
                                                                    Special Agent
                                                                    Drug Enforcement Administration


Subscribed and sworn to by the applicant in
accordance with Fed. R. Crim. Proc. 4.1 by
telephone on the_____ day of August, 2021.
                         Digitally signed by John F.
 John F. Anderson Anderson
__________________________________
                  Date: 2021.08.02 15:03:08 -04'00' The
Honorable John F. Anderson
United States Magistrate Judge




                                                           11
